Citation Nr: 1713014	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-34 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee. 

2.  Entitlement to an initial rating in excess of 30 percent for left ventricular hypertrophy associated with hypertension.  

3.  Entitlement to an initial rating in excess of 10 percent for depressive disorder.  

4.  Entitlement to an increased rating for degenerative joint disease of the right knee, post-operative residuals, rated as 10 percent disabling, prior to March 13, 2012, and as 30 percent disabling thereafter.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to July 14, 2008.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2007, May 2008, and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the January 2007 rating decision, service connection was granted for degenerative joint disease of the left knee, and a 10 percent rating was continued for the right knee disability, recharacterized as degenerative joint disease of the right knee, post-operative residuals.  The Board notes that an October 2012 rating decision reflects the rating for degenerative joint disease of the right knee post-operative residuals was increased to 30 percent, effective March 13, 2012.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue is reflected on the title page.  

The Board notes that, in the Veteran's November 2008 substantive appeal, he checked box 9B on the VA Form 9 indicating he was only appealing the issues of entitlement to higher ratings for his right and left knee disabilities, left ventricular hypertrophy, depressive disorder, and entitlement to a TDIU.  

In October 2015, the Board remanded the case for additional development, which has been completed.  

In a June 2016 rating decision, an effective date of July 14, 2008, was assigned for the grant of entitlement to a TDIU.  The Board notes that entitlement to a TDIU is part of the claims for higher ratings. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  As such, consideration must be given to the issue of entitlement to a TDIU, prior to July 14, 2008.  Thus, the issue is reflected on the title page.

The increased rating claims for the right and left knee disabilities and left ventricular hypertrophy/cardiomyopathy, along with the issues of entitlement to a TDIU, prior to July 14, 2008, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDING OF FACT

Depressive disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, and no higher, for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Under Diagnostic Code 9434, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


II.  Analysis

The Veteran seeks a higher rating for depressive disorder.  He maintains that his service-connected psychiatric symptoms result in more occupational and social impairment than reflected in the 10 percent rating currently assigned.  

The Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  See also 38 C.F.R. § 4.21 (it is not expected that all cases will show all findings specified).  

The June 2016 VA examination report reflects that the Veteran's depressive disorder likely results in intermittent difficulties in employment positions with high emotional, social, or cognitive demands, as well as in intermittent impairment in interpersonal functioning due to irritability.  

The record objectively confirms occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressive disorder resulting in occupational and social impairment.  The evidence is in at least equipoise, and thus, resolving reasonable doubt in the Veteran's favor, a 30 percent rating, but no higher, for depressive disorder is warranted.  

As noted previously, the next higher 50 percent rating requires occupational and social impairment resulting in reduced reliability and productivity.  The Board has considered the Veteran's competent report of symptoms, to include depression, sleep disturbances affecting his ability to stay awake during the day, and anxiety.  Although the criteria for both a 30 percent and 50 percent evaluation require occupational and social impairment, the evidence does not establish social and occupational impairment due to depressive disorder resulting in reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The June 2016 VA examiner reported that the Veteran was appropriately dressed with good grooming and/or hygiene.  Attention and abstract reasoning were normal, affect was neutral, and it was noted that the Veteran described his mood as "pretty good."  Thoughts were noted to be logical and goal directed, and although latency with some responses was noted, speech was normal.  In addition, and although occasional suicidal ideation was noted, the examiner reported no suicidal or homicidal attempt, noting no physical altercations.  

Consistent with the June 2016 VA examination report is an August 2015 VA treatment record noting that the Veteran was seasonably dressed and well groomed.  He was reported to be alert and oriented to person, place, time, and thing, and his fund of knowledge was noted to be appropriate to his educational level.  The record reflects that the Veteran was attentive and cooperative, with calm behavior.  Speech had normal prosody including rate, volume, and articulation.  Insight and judgment were noted to be fair.  Remote and recent memory was noted to be grossly intact, and good attention and concentration were reported.  Although some restriction of affect was noted, thought processes were reported to be logical and goal directed, and no looseness of association or flight of ideas was noted.  No delusion or paranoia was reported, and no suicidal/homicidal ideation, plan or intent was noted.  

Although a March 2012 letter from the Veteran's VA psychologist notes significant psychiatric symptoms, to include re-experiencing hyperarousal and avoidance, aggravated by fluctuating symptoms of depression, and resulting in anxiety when interacting with others, and difficulty with concentration, a November 2011 VA treatment record reflects that the Veteran was neatly dressed and groomed with appropriate eye contact.  Speech was normal for rhythm, rate, tone, and prosody.  It was noted that he was appropriate and cooperative, that his mood was fair, and that his affect was congruent to mood.  Thought process was logical and linear and insight and judgment were noted to be fair.  

The Board notes that the Global Assessment of Functioning (GAF) scores have been assigned during the appeal.  The GAF scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)).

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluating psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014, and is not applicable to cases certified to the Board prior to that date, as in this case.  79 Fed. Reg. 45093 (Aug. 4, 2014).

The Board notes that a GAF score of 51 to 60 is indicative of moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  GAF scores from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

VA treatment records in March 2009 reflect that a GAF score of 55 was assigned consistent with the finding that psychiatric symptoms were moderate.  Recent mental status evaluations were noted to show appropriate and cooperative behavior, fluent speech, no psychotic symptoms and logical and linear thought processes.  It was determined that the Veteran was mentally capable of routine repetitive tasks.  

The Board notes that although the record reflects diagnoses to include major depression, anxiety disorder, not otherwise specified (NOS), and posttraumatic stress disorder (PTSD), service connection has not been established for a psychiatric disorder other than depressive disorder.  Regardless, the Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an increased rating as separating their effects is not discernable by the evidence.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The June 2008 VA report of examination reflects that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Speech was reported to be clear and coherent, and attitude was cooperative and attentive.  Affect was appropriate, attention was intact, and orientation was intact to person, time, and place.  It was noted that the Veteran understood the outcome of his behavior, and understood that he had a problem.  Thought content and process were noted to be unremarkable, other than for significant response latency.  Although the Veteran reported occasional checking behaviors, no inappropriate behavior was reported.  No panic attacks, delusions, or hallucinations were noted.  

Although the examiner noted the Veteran's vague history of an altercation during the previous 10 years, impulse control was reported to be fair, and no episodes of violence were noted.  Suicidal and homicidal ideation was noted to be passive without plan or intent.  Although complaints of drowsiness from medication were noted, the examiner stated that the Veteran was on a significant amount of opioid for pain.  In addition, it was noted that the Veteran had an okay relationship with his six children, two of whom resided with the Veteran and his wife.  Further, in addition to a friend that he saw on a weekly basis, it was noted that he sometimes took his son to school, and listened to music and talk radio.  

The examiner determined that the Veteran had the ability to maintain minimal hygiene, that there were no problems with activities of daily living related to psychiatric symptoms, noting that memory was normal.  It was concluded that psychiatric signs and symptoms were transient or mild, resulting in decreased work efficiency and inability to perform occupational tasks only during periods of significant stress, consistent with the GAF score of 62 assigned.  

In addition, and although not bound by a determination of the Social Security Administration (SSA), see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993), the Board notes that the medical records upon which the SSA determination was based reflect disability due not only to psychiatric symptoms but also bilateral knee disabilities, since June 2016.  This evidence does not establish occupational and social impairment resulting in reduced reliability and productivity due to PTSD symptoms to warrant the next higher rating.

To the extent that interference with employment due to psychiatric symptoms has been noted, the 30 percent rating assigned in this decision contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to depressive disorder and related symptoms.  38 C.F.R. § 4.1. 

In sum, the Board finds the Veteran's depressive disorder does not more closely approximate to the criteria for a 50 percent evaluation compared to the 30 percent rating.  The Board already made such an approximation comparison to increase the rating to 30 percent and applied the benefit-of-the-doubt doctrine.  Thus, the evidence is in favor of a 30 percent evaluation, but no higher, for depressive disorder throughout the appeal.


ORDER

A 30 percent rating for depressive disorder is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

Initially, subsequent to the Board's October 2015 remand, the February 1994 rating decision reflecting the grant of service connection for hypertension, effective on July 1, 1993, was associated with the claims file.  Further, in addition to the Veteran's November 2001 claim associated with the file, along with his DD FORM 214, is a July 1993 VA FORM 21-526.  Finally, the June 2016 rating decision reflects that a 30 percent rating is assigned for left ventricular hypertrophy as secondary to hypertension, effective July 28, 2006, under Diagnostic Code 7020, and that a separate 10 percent rating for hypertension is assigned under Diagnostic Code 7101, effective July 1, 1993.  

Although the claims file now shows that service connection for hypertension was established, effective the day after separation, and has been separately evaluated from left ventricular hypertrophy, it does not appear that the RO has reconciled/clarified for the record the procedural status of any increased rating claim with respect to hypertension, specifically addressing the November 2008 VA Form 9 referencing hypertension.  As such, there was not substantial compliance with the remand directives, and remand is needed to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the higher initial rating claim for left ventricular hypertrophy associated with hypertension may be impacted by the procedural status of any increased rating hypertension claim, the initial rating claim for left ventricular hypertrophy must be remanded.  

The Veteran seeks higher ratings for his service-connected left knee degenerative disease, rated as 10 percent disabling, and for his right knee degenerative joint disease with post-operative residuals, rated as 30 percent disabling.  He maintains that his knee symptoms are worse than reflected in the assigned ratings.  

As noted above, in October 2015, the Board remanded the increased rating claims for the Veteran's service-connected right and left knee disabilities to afford him a VA examination in terms conforming to the rating schedule, which was conducted in October 2016.  Although the terms conforming to the rating schedule were specified in the September 2016 examination request, the examination report is not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Thus, a new examination is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran has a right to compliance with remand instructions).

The TDIU claim is inextricably intertwined with the claims being remanded, and thus must be remanded.  


Accordingly, the case is REMANDED for the following action:

1.  Reconcile the procedural status of any claim with respect to hypertension and specifically address the November 2008 VA Form 9 referencing hypertension.  The procedural status should be specifically documented in the claims file.  

2.  Obtain complete VA treatment records since June 2016.

3.  After completion of the above, schedule the Veteran for a VA knee examination to ascertain the severity of his service-connected degenerative joint disease of the right and left knee.  The claims file should be reviewed by the examiner.  All indicated tests should be conducted, and all findings reported in detail.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, if possible.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal, to include entitlement to a TDIU, prior to July 14, 2008.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


